UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORMN-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-08873 American Fidelity Dual Strategy Fund, Inc. (Exact name of registrant as specified in charter) 2000 N. Classen Oklahoma City, Oklahoma73106 (Address of principal executive offices)(Zip code) Stephen P. Garrett American Fidelity Assurance Company 2000 N. Classen Oklahoma City, Oklahoma73106 (Name and address of agent for service) Registrant’s telephone number, including area code:(405) 523-5200 Date of fiscal year end:December 31 Date of reporting period:March 31, 2012 1 Item 1.Schedule of Investments 2 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments March 31, 2012 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Amusement and Recreation Services: The Walt Disney Company 10,780 $ 0.26% 0.26% Apparel and Accessory Stores: Foot Locker, Inc. 12,400 0.22% Nordstrom, Inc. 6,040 0.19% Ross Stores, Inc. 33,533 1.09% The Gap, Inc. 38,950 0.57% 2.07% Apparel and Other Finished Products: PVH Corp. 4,200 0.21% 0.21% Auto Repair, Services and Parking: Hertz Global Holdings, Inc. * 0.12% 0.12% Auto Dealers, Gas Stations: Advanced Auto Parts, Inc. 4,300 0.21% Autozone, Inc. * 3,719 0.78% 0.99% Building Materials and Garden Supplies: Lowe's Companies, Inc. 70,400 1.24% The Home Depot, Inc. 7,500 0.21% Tractor Supply Company 7,620 0.39% 1.84% Business Services: Accenture plc ** 28,490 1.03% Alliance Data Systems Corporation * 6,800 0.48% Automatic Data Processing, Inc. 11,035 0.34% CA, Inc. 30,200 0.47% Cerner Corporation * 4,430 0.19% Check Point Software Technologies LTD. * ** 14,645 0.53% Cognizant Technology Solutions Corporation * 4,570 0.20% Global Payments Inc. 15,188 0.41% Google Inc. * 1,252 0.45% International Business Machines Corporation 26,131 3.06% Intuit Inc. 31,739 1.07% Microsoft Corporation 41,189 0.75% Nuance Communications, Inc. * 7,710 0.11% Oracle Corporation 27,930 0.46% priceline.com Incorporated * 755 0.30% Salesforce.com, Inc. * 3,059 0.27% SAP AG ** 11,700 0.46% Symantec Corporation * 43,966 0.46% The Western Union Company 27,600 0.27% Visa Inc. 8,550 0.57% VMware Inc. * 4,195 0.26% 12.14% 3 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments March 31, 2012 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Chemicals and Allied Products: Abbott Laboratories 42,600 $ 1.47% Air Products & Chemicals, Inc. 1,400 0.07% Albemarle Corporation 2,495 0.09% Allergan, Inc. 5,885 0.32% Amgen Inc. 6,600 0.25% AstraZeneca PLC ** 10,200 0.26% Bristol-Myers Squibb Company 29,750 0.56% Celanese Corporation 2,485 0.06% CF Industries Holdings, Inc. 600 0.06% E.I. du Pont de Nemours and Company 14,725 0.44% Eastman Chemical Company 2,100 0.06% Ecolab Inc. 5,390 0.19% Endo Pharmaceuticals Holdings Inc. * 19,515 0.43% Gilead Sciences, Inc. * 14,461 0.40% Johnson & Johnson 34,600 1.28% Merck & Co., Inc. 52,500 1.13% Monsanto Company 10,215 0.46% Novo Nordisk A/S ** 1,930 0.15% Perrigo Company 3,390 0.20% Pfizer Inc. 22,900 0.29% PPG Industries, Inc. 1,300 0.07% Praxair, Inc. 3,985 0.26% Sanofi-Aventis ** 13,000 0.28% Shire Plc ** 3,280 0.17% Sigma-Aldrich Corporation 3,045 0.13% The Dow Chemical Company 3,500 0.07% The Mosaic Company 3,655 0.11% United Therapeutics Corporation * 5,060 0.13% 9.39% Communications: CBS Corporation 44,639 0.85% Discovery Communications, Inc. * 17,590 0.50% Level 3 Communications, Inc. * 47,266 0.68% NII Holdings, Inc. * 11,400 0.12% Time Warner Cable Inc. 10,488 0.48% 2.63% Depository Institutions: Capital One Financial Corp. 6,100 0.19% Fifth Third Bancorp 23,500 0.19% JPMorgan Chase & Co. 7,400 0.19% KeyCorp 38,400 0.18% The PNC Financial Services Group, Inc. 5,300 0.19% U.S. Bancorp 50,750 0.90% Wells Fargo & Company 13,410 0.26% 2.10% Durable Goods, Wholesale: Reliance Steel & Alumnium Co. 2,200 0.07% 0.07% 4 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments March 31, 2012 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Eating and Drinking Places: Chipotle Mexican Grill, Inc. * 870 $ 0.21% McDonald’s Corporation 8,880 0.49% Starbucks Corporation 17,905 0.56% Yum! Brands, Inc. 5,335 0.21% 1.47% Electric, Gas, and Sanitary Services: Ameren Corporation 6,100 0.11% American Electric Power Company, Inc. 4,800 0.10% DTE Energy Company 3,500 0.11% Edison International 4,600 0.11% Entergy Corporation 2,900 0.11% FirstEnergy Corp. 4,400 0.11% NRG Energy, Inc. * 11,000 0.10% NV Energy, Inc. 12,800 0.12% ONEOK, Inc. 8,990 0.41% Pinnacle West Capital Corporation 4,100 0.11% Public Service Enterprise Group Incorporated 6,200 0.11% Sempra Energy 3,300 0.11% Stericycle, Inc. * 4,630 0.22% Teco Energy, Inc. 10,700 0.11% The Williams Companies, Inc. 25,275 0.43% 2.37% Electronic and Other Electric Equipment: Altera Corporation 18,237 0.41% Amphenol Corporation 13,400 0.45% ASML Holding N.V. ** 17,500 0.49% Avago Technologies Limited ** 12,055 0.27% Broadcom Corporation 32,184 0.71% Cypress Semiconductor Corporation 23,120 0.20% Intel Corporation 36,223 0.57% Jabil Circuit, Inc. 33,284 0.47% Molex Incorporated 84,150 1.11% Qualcomm Incorporated 50,676 1.94% 6.62% Engineering, Accounting, Research, Mgmt and Relation Services: ABB Ltd ** 12,100 0.14% 0.14% Fabricated Metal Products: Ball Corporation 2,800 0.07% Parker-Hannifin Corporation 15,064 0.71% 0.78% Food and Kindred Products: Anheuser-Busch InBev SA/NV ** 21,850 0.89% Archer-Daniels-Midland Company 3,900 0.07% Bunge Limited ** 1,700 0.07% Corn Products International, Inc. 2,000 0.06% Diageo plc ** 4,650 0.25% General Mills, Inc. 2,850 0.06% Kraft Foods Inc. 5,615 0.12% Monster Beverage Corporation * 11,295 0.40% The Coca-Cola Company 12,127 0.51% 2.43% 5 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments March 31, 2012 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Food Stores: Safeway Inc. 20,200 $ 0.23% Whole Foods Market, Inc. 5,405 0.25% 0.48% Furniture and Fixtures: BE Aerospace, Inc. * 0.33% Johnson Controls, Inc. 7,800 0.14% 0.47% General Merchandise: Big Lots, Inc. * 8,100 0.19% Dollar Tree, Inc. * 13,501 0.72% Macy's, Inc. 32,120 0.72% 1.63% Heavy Construction Non-Building: Flour Corporation 26,250 0.89% Jacobs Engineering Group Inc. 4,455 0.11% KBR, Inc. 7,500 0.15% 1.15% Holding and Other Investment Offices: Brookfield Asset Management Inc. ** 62,600 1.11% Digital Realty Trust, Inc. 8,835 0.37% 1.48% Home Furniture and Equipment: Bed Bath & Beyond Inc. * 17,959 0.66% 0.66% Hotels, Other Lodging Places: Starwood Hotels & Resorts Worldwide, Inc. 9,235 0.29% Wyndham Worldwide Corporation 8,200 0.22% 0.51% Industrial Machinery and Equipment: Apple Computer, Inc. * 6,786 2.29% Cisco Systems, Inc. 39,214 0.46% Cummins Engine, Inc. 8,799 0.59% Dell Inc. * 91,811 0.86% Dover Corporation 39,243 1.39% Eaton Corporation 5,200 0.15% EMC Corporation * 42,641 0.72% F5 Networks, Inc. * 5,963 0.45% Flowserve Corporation 3,410 0.22% FMC Technologies, Inc. * 3,880 0.11% Fortinet, Inc. * 16,360 0.25% Gardner Denver, Inc. 10,191 0.36% Joy Global Inc. 3,300 0.14% Lam Research Corporation * 18,692 0.47% National Oilwell Varco, Inc. 14,355 0.64% Pitney Bowes, Inc. 14,800 0.15% SanDisk Corporation * 16,666 0.46% SPX Corporation 7,125 0.31% Teradata Corporation * 22,700 0.87% The Timken Company 5,100 0.15% Western Digital Corporation * 19,935 0.46% 11.50% 6 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments March 31, 2012 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Instruments and Related Products: 3M Company 2,900 $ 0.15% Agilent Technologies, Inc. 18,280 0.46% Baxter International Inc. 48,217 1.62% Danaher Corporation 26,631 0.84% Intuitive Surgical, Inc. * 455 0.13% Medtronic, Inc. 18,756 0.41% Rockwell Automation, Inc. 2,510 0.11% Roper Industries, Inc. 23,148 1.29% Stryker Corporation 13,791 0.43% The Cooper Companies, Inc. 10,163 0.47% Thermo Fisher Scientific Inc. 7,175 0.23% Zimmer Holdings, Inc. 7,300 0.26% 6.40% Insurance Carriers: Ace LTD. ** 4,400 0.18% Aetna Inc. 10,200 0.29% Assurant, Inc. 8,300 0.19% Axis Capital Holdings Limited ** 55,000 1.03% Berkshire Hathaway Inc. * 20,300 0.93% Humana Inc. 5,100 0.27% Leucadia National Corporation 61,000 0.89% Lincoln National Corporation 12,600 0.19% Metlife Capital Trust, Inc. 8,800 0.18% Principal Financial Group, Inc. 11,600 0.19% Prudential Financial, Inc. 5,400 0.18% RenaissanceRe Holdings Ltd. ** 25,450 1.08% The Chubb Corporation 4,500 0.17% The Hartford Financial Services Group, Inc. 15,300 0.18% The Travelers Companies, Inc. 5,400 0.19% UnitedHealth Group Incorporated 24,318 0.81% Unum Group 13,600 0.19% Wellpoint, Inc. 7,500 0.31% 7.45% Leather and Leather Products: Coach, Inc. 11,691 0.51% 0.51% Lumber and Wood Products: Masco Corporation 15,515 0.12% 0.12% Metal Mining: Cliffs Natural Resources Inc. 1,600 0.06% Freeport-McMoRan Copper & Gold Inc. 22,281 0.48% 0.54% Mining, Quarry Nonmetal Minerals: Teck Resources Limited ** 3,200 0.06% 0.06% Miscellaneous Retail: IAC/InteractiveCorp 7,300 0.20% CVS Caremark Corp 18,512 0.47% PetSmart, Inc. 23,377 0.75% Signet Jewelers Limited ** 7,200 0.19% 1.61% 7 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments March 31, 2012 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Nondepository Institutions: American Express Company 27,758 $ 0.91% Discover Financial Services 11,300 0.21% SLM Corporation 19,700 0.17% 1.29% Nondurable Goods-Wholesale: Amerisource Bergen Corporation 32,695 0.73% Cardinal Health, Inc. 11,500 0.28% McKesson Corporation 0.75% 1.76% Oil and Gas Extraction: Apache Corporation 0.18% Core Laboratories N.V. ** 0.13% Encana Corporation ** 88,900 0.98% Eni S.p.A ** 7,000 0.19% Helmerich & Payne, Inc. 17,832 0.54% Nabors Industries Ltd. * ** 16,900 0.17% Noble Corporation ** 48,400 1.02% Occidental Petroleum Corporation 3,500 0.19% Plains Exploration & Production Company * 28,000 0.67% Royal Dutch Shell PLC ** 4,900 0.19% Schlumberger N.V. (Schlumberger Limited) ** 18,900 0.74% Talisman Energy Inc. ** 25,900 0.18% Transocean LTD.** 0.18% 5.36% Paper and Allied Products: International Paper Company 3,400 0.07% 0.07% Petroleum Refining and Related Industries: BP PLC-Spons ADR ** 7,300 0.18% Chevron Corporation 6,092 0.37% ConocoPhillips 11,650 0.49% Exxon Mobil Corporation 23,090 1.13% Total SA ** 6,100 0.18% Valero Energy Corporation 13,000 0.19% 2.54% Primary Metal Industries: Alcoa Inc. 11,400 0.06% Nucor Corporation 2,600 0.06% Steel Dynamics, Inc. 7,500 0.07% 0.19% Printing, Publishing, & Allied Lines: News Corporation 18,200 0.20% R.R. Donnelley & Sons Company 21,000 0.15% 0.35% Railroad Transportation: Union Pacific Corporation 9,340 0.56% 0.56% Real Estate: CBRE Group, Inc. * 8,265 0.09% PICO Holdings, Inc. * 55,150 0.73% 0.82% 8 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments March 31, 2012 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Rubber & Miscellaneous Plastic Products: Armstrong World Industries, Inc. 6,325 $ 0.17% Nike, Inc.-Class B 5,820 0.36% 0.53% Security and Commodity Brokers: Affiliated Managers Group, Inc. * 3,995 0.25% Ameriprise Financial, Inc. 5,800 0.19% Franklin Resources, Inc. 2,700 0.19% The Goldman Sachs Group, Inc. 2,900 0.20% 0.83% Service Necessity: Subsea 7 S.A. * ** 20,800 0.31% 0.31% Stone, Clay, Glass, Concrete Products: Owens Corning * 9,540 0.19% 0.19% Transportation By Air: Bristow Group Inc. 27,050 0.73% 0.73% Transportation Equipment: Autoliv, Inc. 3,900 0.16% Borgwarner Inc. * 5,125 0.24% Honeywell International Inc. 14,285 0.49% Navistar International Corporation * 6,700 0.15% Polaris Industries Inc. 5,200 0.21% The Boeing Company 5,300 0.22% TRW Automotive Holdings Corp * 6,200 0.16% United Technologies Corporation 5,460 0.25% 1.88% Transportation Services: Expedia, Inc. 23,289 0.44% 0.44% Total common stocks (cost $141,305,832) 98.05% Short-Term Investments: AIM Money market funds (.02013% at March 31, 2012) 3,231,469 1.82% Total short-term investments (cost $3,231,469) 1.82% Total investments (cost $144,537,301) 99.87% Other assets and liabilities, net 0.13% Total net assets $ 100.00% *Presently not producing dividend income **Foreign Investments (13.09% of net assets) 9 Fair Value Measurements In accordance with guidance on fair value measurements and disclosures, the Fund groups its financial assets at fair value in three levels, based on inputs and assumptions used to determine the fair value.The levels are as follows: Level 1 – quoted prices in active markets for identical securities. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – significant unobservable inputs (including the Fund’s own assumptions used to determine the fair value of investments). The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s net assets as of March 31, 2012. Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total Item 2.Controls and Procedures Based on their evaluation (as required by Rule 30a-3(b)) of the Fund’s Disclosure Controls and Procedures (as defined in Rule 30a-3(c)) as of a date within 90 days of the filing date of this report, each of David R. Carpenter, the Fund’s principal executive officer, and Robert D. Brearton, the Fund’s principal financial officer, has concluded that, in his judgment, the Fund’s Disclosure Controls and Procedures are effective. There was no change in the Fund’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Fund’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Fund’s internal control over financial reporting. Item 3.Exhibits Exhibit No. Description of Exhibit Certification of Principal Executive Officer Certification of Principal Financial Officer 10 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN FIDELITY DUAL STRATEGY FUND, INC. By: /s/ David R. Carpenter David R. Carpenter Principal Executive Officer Date:May 10, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the date indicated. /s/ David R. Carpenter David R. Carpenter Principal Executive Officer Date:May 10, 2012 /s/ Robert D. Brearton Robert D. Brearton Principal Financial Officer Date:May 10, 2012 11 EXHIBIT INDEX Exhibit No. Description Method of Filing CEO Certification Filed herewith electronically CFO Certification Filed herewith electronically 12
